 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   KEITH L.C., Sr.,                     )   NO. ED CV 18-2428-E
                                          )
12                  Plaintiff,            )
                                          )
13        v.                              )       JUDGMENT
                                          )
14   ANDREW SAUL, Commissioner of         )
     Social Security,                     )
15                                        )
                    Defendant.            )
16                                        )
                                          )
17

18
          IT IS HEREBY ADJUDGED that Defendant’s motion for summary
19
     judgment is granted and judgment is entered in favor of Defendant.
20

21
               DATED: October 28, 2019.
22

23
                                                 /s/
24                                          CHARLES F. EICK
                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
